DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record teaches limitations as noted in the previous Office Action. However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest “wherein the first data items include characteristics of the respective pipes, wherein the characteristics of the respective pipes include only lengths of the first plurality of pipes, soil resistivity at the first plurality of pipes, pressure rating of the first plurality of pipes, and elevation of the first plurality of pipes”
The above limitation in independent claims 1, 8 and 15 limit the use of characteristics of pipes to only lengths of the first plurality of pipes, soil resistivity at the first plurality of pipes, pressure rating of the first plurality of pipes, and elevation of the first plurality of pipes. A thorough search of the prior art reveals no prior art teaches just these four characteristics in determining or predicting the pipe leaks. The closest art is Wang which teaches length, soil and other 10+ characteristics or attributes in predicting pipe leaks using machine learning model. This art does not limit the use of just four characteristics in predicting pipe leaks unlike the ones used in the claim limitations. The other art is Abdulla, which uses pressure flow of the liquid in 
The remaining claims are also allowable because they depend on one of allowable claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
01/25/2022
/BRIAN M SMITH/Primary Examiner, Art Unit 2122